I am of the opinion that the lien given by section 4130, Ky. Stats., is limited to the amount of taxes collected by the officer less his commissions, and that no lien exists for any other claim against the sheriff. The language is:
    "The Commonwealth, the county and taxing district shall have a lien from the date the sheriff begins to act upon the real estate of the sheriff therein secured or afterward acquired by him, which shall not be discharged until the whole amount of money collected by the sheriff or collector, or for which he may be liable to them respectively, shall have been paid." *Page 554
My view of that provision is that it creates a lien on the sheriff's land for the revenue collected, less his commission, and does not cover any other debt that might be due from the sheriff. I regard the decision in the case of Mason v. Cook,187 Ky. 260, 218 S.W. 740, as reconcilable with this view.
I am also of the opinion that the lien given is a liability created by statute without providing any fixed period of limitation on the remedy, and the lien may not be enforced after the lapse of five years from the time a cause of action first accrues. The reasoning of the opinion in Blackwell v. Fidelity  Deposit Co., 163 Ky. 76, 173 S.W. 321, satisfies me of its soundness, and I regret to see it overruled. The later case of Mason v. Cook, supra, as I understand it, is not in conflict with the Blackwell case.
Section 4130 is a drastic statute creating a lien of uncertain amount and indefinite duration. No possible way exists for a prospective purchaser from a sheriff to ascertain its existence or extent, and the necessary effect of the construction now placed upon it is to disable a sheriff from dealing in real property during his term, or thereafter for a long period of years. I think it would comport with the terms of the statute and sound policy to adhere to the Blackwell case.